 

 

 

COMMONWEALTH OF MASSACHUSETTS

 

D :
Bo fig Pearle
Ogi te Fite a PEER.

 

BARNSTABLE, ss. BARNSTABLE SUPERIOR’ COURT
C.A. NO.
ALICE NAZZARO,
Plaintiff
VS,

DOLLAR TREE MASHPEE, LLC.
Defendant

 

COMPLAINT AND
DEMAND FOR JURY TRIAL

I. PARTIES
1. Alice Nazzaro (Hereinafter: “Plaintiff’) is a natural person who
resides at 625 Old Barnstable Road, East Falmouth, County of Barnstable.
2. Dollar Tree Mashpee LLC (Hereinafter: “Dollar Tree”) is a duly
organized entity with a usual business address at 7 David Straits, Falmouth,
and also resident agent in Massachusetts, as follows: John K. Scanlan, 413
Nathan Ellis Highway, Mashpee, MA 02659
1. ALLEGATIONS
3. On September 26, 2017, the plaintiff was walking in the Dollar

Tree which was located at 7 David Straits, Falmouth.
Case 1:20-cv-10218-PBS Document 1-1 Filed 02/05/20 Page 2 of 6

4. On September 26, 2017, an employee of Dollar Tree was advised
by a patron to remove plastic wrappings which had been carelessly
left in an aisle at the store, but the employee negligently failed to do so.

5. The failure of the Dollar Tree employee to remove the plastic
wrappings from the floor, created a defective condition.

6. Dollar Tree had a duty to properly maintain the aisle at the store in
order that individuals who came into the store would have safe walking
areas in the aisles of the store.

7. Dollar Tree breached its duty as set forth in Paragraph 6 and said
breach caused the plaintiff to suffer numerous injuries and to incur
substantial medical expenses and to suffer severe physical pain and
limitations

8. Dollar Tree is liable to the plaintiff for the special and
compensatory damages sustained by the plaintiff as a direct result of Dollar

Tree’s breach of duty as set forth hereunder.
Case 1:20-cv-10218-PBS Document 1-1 Filed 02/05/20 Page 3 of 6

Wherefore, the plaintiff prays that:

1. Judgment enter in favor of the plaintiff, Alice Nazzaro against the
defendant, Dollar Tree Mashpee LLC., in an amount which will fairly
compensate her for the special and compensatory damages sustained by her.

2. This court award such other relief as it deems fair and equitable.

Respectfully submitted,
By her attorney,

putt

ROBERT A. COSTANTINO
BBO No: 101040

200 Orchard Lane

Abington, MA 0235]
617-605-7463

 
Case 1:20-cv-10218-PBS Document 1-1 Filed 02/05/20 Page 4 of 6

COMMONWEALTH OF MASSACHUSETTS
BARNSTABLE, ss. BARNSTABLE SUPERIOR COURT
C.A. NO. 19-CV-0632
ALICE NAZZARO,
Plaintiff

VS.

DOLLAR TREE STORES, INC.
Defendant

 

AMENDED COMPLAINT AND
DEMAND FOR JURY TRIAL
I. PARTIES
1. Alice Nazzaro (Hereinafter: “Plaintiff’) is a natural person who
resides at 625 Old Barnstable Road, East Falmouth, County of Barnstable.
2. Dollar Tree Stores, Inc. (Hereinafter: “Dollar Tree’) is a duly
organized entity with a usual business address at 7 David Straits, Falmouth,
and also resident agent in Massachusetts, as follows: John K. Scanlan, 413
Nathan Ellis Highway, Mashpee, MA 02659
Il. ALLEGATIONS
3. On September 26, 2017, the plaintiff was walking in the Dollar

Tree Store, which was located at 7 David Straits, Falmouth.
Case 1:20-cv-10218-PBS Document 1-1 Filed 02/05/20 Page 5 of 6

4. On September 26, 2017, an employee of Dollar Tree was
advised by a patron to remove plastic wrappings which had been carelessly
left in an aisle at the store, but the employee negligently failed to do so.

5. The failure of the Dollar Tree employee to remove the plastic
wrappings from the floor, created a defective condition.

6. Dollar Tree had a duty to properly maintain the aisle at the
store in order that individuals who came into the store would have safe
walking areas in the aisles of the store.

7. Dollar Tree breached its duty as set forth in Paragraph 6 and
said breach caused the plaintiff to suffer numerous injuries and to incur
substantial medical expenses and to suffer severe physical pain and
limitations

8. Dollar Tree is liable to the plaintiff for the special and
compensatory damages sustained by the plaintiff as a direct result of Dollar

Tree’s breach of duty as set forth hereunder.
Case 1:20-cv-10218-PBS Document 1-1 Filed 02/05/20 Page 6 of 6

Wherefore, the plaintiff prays that:

1. Judgment enter in favor of the plaintiff, Alice Nazzaro against the
defendant, Dollar Tree Stores, Inc., in an amount which will fairly
compensate her for the special and compensatory damages sustained by her.

2. This court award such other relief as it deems fair and equitable.

Respectfully submitted,
By her attorney,

OMAHA

ROBERT A. COSTANTINO
BBO No: 101040

200 Orchard Lane

Abington, MA 02351
617-605-7463
